Beck, J.
1. In regard to the ground of the motion for a new trial which alleged misconduct on the part of the jurors in separating while deliberating on the case, and in holding conversations with persons other than members of the jury, and in otherwise misconducting themselves, and on the part of the officer in charge of the jury in permitting this, the evidence adduced before the presiding judge on the hearing of the motion for a new trial was conflicting, and there was no error in overruling the motion as to said ground. Jones v. State, 136 Ga. 157 (71 S. E. 6).
2. In an act to regulate and prescribe certain matters of review procedure and practice in the courts of this State, approved August 21, 1911 (Acts 1911, p. 149), it is declared that no judgment of a trial court in a criminal case shall be reversed by the Supreme Court or the Court of Appeals for lack of proof of venue, save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial. In the present case the particular point, that there was no proof of venue of the crime alleged to have been committed, was not raised by any ground of the original or amended motion.
3. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.

Indictment for murder. Before Judge Thomas. Colquitt superior court. August 6, 1912.
W. F. Way and M. 0. Autrey, for plaintiff in error.
Thomas 8. Felder, attorney-general, John A. Willces, solicitor-general, and Alfred B. Kline, contra.